Exhibit 10.2

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is dated as of _________, 2009, by and
among Solar Semiconductor Corporation (formerly named Trans-India Acquisition
Corporation), a Delaware corporation (the “Company”), Bobba Venkatadri and Craig
Colmar as representatives of the Company (the “Trans-India Representatives”),
and the individuals and entities listed on Schedule A hereto (each a “Solar
Stockholder” and together the “Solar Stockholders”). Capitalized terms used, but
not defined, herein shall have the meaning assigned to them in the Exchange
Agreement (defined below).

RECITALS

A. The Company and the Solar Stockholders are party to that certain Share
Exchange Agreement, dated October __, 2008, among the Company, Solar
Semiconductor Ltd., a Cayman Islands company (“SSL”), Solar Semiconductor
Private Limited, a company formed under the laws of the Republic of India
(“SSPL”), Solar Semiconductor, Inc., a California corporation (“SSI”), the Solar
Stockholders and Venkata Kode, as the Stockholders’ Representative (the
“Exchange Agreement”), pursuant to which, the parties agreed, among other
things, that the Solar Stockholders will sell, transfer, convey, assign and
deliver to the Company, free and clear of all Liens, all their rights, title and
interest in and to at least 80% of the issued and outstanding shares of capital
stock of the Company, in exchange for shares of common stock of the Company.

B. As a condition to the closing of the Exchange Agreement, the Company and the
Solar Stockholders have agreed to enter into this Agreement.

C. Each Solar Stockholder is the record and beneficial owner of such number of
shares of capital stock of SSL set forth opposite such Solar Stockholder’s name
on Schedule A hereto (hereinafter referred to as the “Voting Shares”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the other parties hereto that:

(a) such party has the full right, capacity and authority to enter into, deliver
and perform this Agreement;

(b) this Agreement has been duly executed and delivered by such party and is a
binding and enforceable obligation of such party, enforceable against such party
in accordance with the terms of this Agreement; and



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of such party’s obligations under
this Agreement will not require such party to obtain the consent, waiver or
approval of any Person and will not violate, result in a breach of, or
constitute a default under any statute, regulation, agreement, judgment,
consent, or decree by which such party is bound.

2. Shares Subject to Agreement. Each Solar Stockholder, severally and not
jointly, agrees to vote all of its Voting Shares in accordance with the
provisions of this Agreement.

3. Obligations to Vote Voting Shares for Specific Nominee. At any annual or
special meeting called, or in connection with any other action (including the
execution of written consents) taken for the purpose of electing directors to
the board of directors of the Company (the “Board”), each of the Solar
Stockholders agrees, for a period commencing from the Closing Date and ending on
March 31, 2010 (the “Voting Period”), to vote all of its Voting Shares in favor
of the person nominated by the Trans-India Representatives (the “Trans-India
Director”) and notified in writing by the Trans-India Representatives to the
Solar Stockholders not less then 30 days in advance of the meeting called for
such purpose (or within 30 days of any requested action by written consent).

4. Obligations to Vote Voting Shares for Removal of Director; Filling Vacancies.
During the Voting Period, the Trans-India Representatives shall have the right
to request the resignation or removal of the Trans-India Director by notifying
the Company and the Solar Stockholders in writing. In such event, each of the
Solar Stockholders agrees to vote all of its Voting Shares in accordance with
Section 3 in a manner that would cause the removal of the Trans-India Director,
whether at any annual or special meeting called, or, in connection with any
other action (including the execution of written consents) taken for the purpose
of removing such director. In the event of the resignation, death, removal or
disqualification of the Trans-India Director, the Trans-India Representatives
shall promptly identify a new director and, after written notice has been given
by the Trans-India Representatives to the Board, the Board shall elect such
nominee to the vacancy created by the resignation, death, removal or
disqualification of the Trans-India Director.

5. Covenant to Vote. Each Solar Stockholder shall appear in person or by proxy
at any annual or special meeting of shareholders of the Company for the purpose
of obtaining a quorum and shall vote all Voting Shares owned by such Solar
Stockholder, either in person or by proxy, at any annual or special meeting of
shareholders of the Company called for the purpose of voting on the election of
directors or by written consent of shareholders with respect to the election of
directors, in favor of the election of the Trans-India director.

6. Transfer Restrictions; Legend.

(a) Transfer Restrictions. Each of the Solar Stockholders hereby agrees that all
transfers of the Company’s capital stock made by it shall be made subject to
this Agreement and any transferee will agree in writing to be bound by the terms
and provisions of this Agreement as a condition precedent to any such transfer;
provided that any transfers made in compliance with the Lock-Up Agreement
entered into between the Solar Stockholders and the Company may be made without
restriction and any shares so transferred shall be re-issued without the legend
set forth in Section 6(b).

 

2



--------------------------------------------------------------------------------

(b) Legend. Each of the Solar Stockholders hereby agrees that each certificate
representing any shares of capital stock of the Company held by such Solar
Stockholders shall be endorsed with a legend in substantially the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
REQUIREMENTS AND OTHER RESTRICTIONS SET FORTH IN A VOTING AGREEMENT BETWEEN THE
HOLDER OF THIS CERTIFICATE AND CERTAIN OTHER PARTIES. TRANSFER OF THE SECURITIES
IS SUBJECT TO THE RESTRICTIONS CONTAINED IN SUCH AGREEMENT.

7. Additional Shares. If, after the date hereof, the Solar Stockholders acquire
beneficial or record ownership of any additional shares of capital stock of the
Company (any such shares, “Additional Shares”) as a result of any stock dividend
or stock split of the Voting Shares, the provisions of this Agreement shall
thereafter be applicable to such Additional Shares as if such Additional Shares
had been held by the Solar Stockholders as of the date hereof. The provisions of
the immediately preceding sentence shall be effective with respect to Additional
Shares without action by any person or entity immediately upon the acquisition
by the Solar Stockholders of the beneficial ownership of the Additional Shares.

8. Termination. This Agreement shall commence on the Closing Date and continue
in force and effect until March 31, 2010. On March 31, 2010, except as otherwise
set forth herein, the restrictions and obligations set forth herein shall
terminate and be of no further effect, except that Solar Stockholders shall each
be entitled to receive certificate(s) representing such holder’s shares without
the legend required by Section 6 herein upon the surrender of the certificate(s)
representing such shares to the Company.

9. Governing Law. This Agreement and the legal relations among the parties shall
be governed by, and construed in accordance with, the laws of the State of
Delaware regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof, except to the extent the laws of
Delaware are mandatorily applicable.

10. Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or by courier service to the following addresses, or such
other address as any party hereto designates by written notice to the other
party. Provided, however, a transmission per facsimile or email shall be
sufficient and shall be deemed to be properly served when the facsimile or email
is received if the signed original notice is received by the recipient within
three (3) calendar days thereafter.

 

  (a) If to the Company, to:

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Hari Surapaneni, President and CEO

Facsimile No.: (408) 329-5354

 

3



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Mike Ross, VP Admin, HR and Legal

Fax: (408) 329-5354

and

Hayden Bergman Rooney, Professional Corporation

150 Post Street, Suite 650

San Francisco, California 94108 USA

Attention: Kevin K. Rooney

Facsimile No.: (415) 399-9320

(b) If to a Solar Stockholder, to the address for such Solar Stockholder set
forth on Schedule B hereto.

or to such other address as any party may have furnished to the others in
writing in accordance herewith.

11. Miscellaneous.

(a) Binding Effect. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other parties.

(b) Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the party hereto to whom it is being
enoforced. Notwithstanding the foregoing, this Agreement may be amended without
consent to add any additional holders of capital stock of SSL on or prior to the
Closing Date that are included in the Second Closing or an Additional Closing as
a party to this Agreement by executing and delivering a counterpart signature
page to this Agreement, and such party shall have the rights and obligations of
a “Solar Stockholder” hereunder. Immediately after any such Solar Stockholder is
added as a party to this Agreement, Schedule A hereto will be amended to list
the additional Solar Stockholder. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(c) Construction; Interpretation. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any

 

4



--------------------------------------------------------------------------------

party. This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or the
Exchange Agreement or any agreements related thereto. The words “including,”
“include” and other words of similar import shall be deemed to be followed by
the words “without limitation.”

(d) Counterparts; Facsimile Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile or electronic mail transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
electronic mail signature page were an original thereof.

(e) Entire Agreement. The Agreement and the schedules attached thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents and schedules.

(f) Severability of Provisions. The provisions of this Agreement shall be
enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
provision of this Agreement would be held to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as to be invalid,
prohibited or unenforceable, it shall be so narrowly drawn, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision.

(g) Controlling Agreement. To the extent the terms of this Agreement (as
amended, supplemented, restated or otherwise modified from time to time)
directly conflicts with a provision in the Exchange Agreement, the terms of this
Agreement shall control.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and made and entered into effective as of the date first set forth
above.

 

SOLAR SEMICONDUCTOR CORPORATION By:     Name:   Title:  

 

SOLAR STOCKHOLDERS: SEE SCHEDULE B ATTACHED HERETO TRANS-INDIA REPRESENTATIVES:
  BOBBA VENKATADRI   CRAIG COLMAR

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Solar Stockholders’ Voting Shares



--------------------------------------------------------------------------------

SCHEDULE B

 

SOLAR STOCKHOLDER:   (Stockholder name if an entity)   (Signature)   (Print
Name)   (Print title if signing on behalf of an entity)

Signature Page to Voting Agreement